Order entered August 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00878-CV

                            T. CHRISTIAN COOPER, Appellant

                                               V.

    SANDERS H. CAMPBELL, RICHARD T. MULLEN, INC. D/B/A THE MULLEN
                          COMPANY, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-15127

                                           ORDER
                        Before Justices Lang-Miers, Evans, and Schenck

       Before the Court is appellee’s August 2, 2018 motion for rehearing. Pursuant to Texas

Rule of Appellate Procedure 49.2, we request appellant file his response to the motion, if any, by

August 31, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE